EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q of SunSi Energies Inc. for the quarter ended November 30, 2011 (“Report”), we certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to our knowledge, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents in all material respects, the financial condition and results of operations of SunSi Energies Inc. Date:October 12, 2010 By: /s/ David Natan By: /s/ Jason Williams Name: David Natan Name: Jason Williams Title: Chief Executive Officer Title: Chief Financial Officer
